REVISED DECEMBER 27, 2002

                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                        _______________________

                             No. 02-30256


                        _______________________


RICKY D. FERRINGTON,

                                                   Plaintiff-Appellant,

                                versus

LOUISIANA DEPARTMENT OF CORRECTIONS;
RICHARD STALDER; SHERIFF’S DEPARTMENT
CLAIBORNE PARISH; STEVE MIDDLETON;
UNKNOWN CORRECTIONS CORP; LEROY HOLIDAY;
GILL GRAY; UNKNOWN NURSE, SISSY ECABAR;
UNKNOWN INSURANCE CO.,

                                                  Defendants-Appellees.


_________________________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana



_________________________________________________________________

                           December 19, 2002

Before GARWOOD, JONES, and STEWART, Circuit Judges.

PER CURIAM:

          The significant issue in this prisoner’s civil rights

case appeal is whether Ricky Ferrington (“Ferrington”) failed to
exhaust    the    Louisiana      prison    grievance       remedies    because    such

remedies were not “available” to him.                 Ferrington’s argument turns

on the interpretation of a recent Louisiana Supreme Court decision,

Pope v. State, 792 So.2d 713 (La. 2001).                 We conclude that although

Pope   held       Louisiana’s      statutory          prison   grievance      system

unconstitutional to the extent that it purported to deprive state

courts of original jurisdiction over prisoner cases, Pope did not

obliterate       the    prison   grievance       remedy.       Under    the   Prison

Litigation Reform Act of 1995, 110 Stat. 1321-73, as amended, 42

U.S.C. § 1997e (2002) (“PLRA”), Ferrington was required to exhaust

his administrative remedy.          The district court’s dismissal without

prejudice for failure to exhaust is affirmed.

            Ricky Ferrington filed his 42 U.S.C. § 1983 complaint

against    the    Louisiana      Department      of    Corrections     (“LDOC”)    and

various employees, asserting negligent and intentional violations

of his right to medical treatment under the Eighth Amendment.                      His

claims arose from the allegedly faulty treatment he received at the

Claiborne Parish Detention Center after a corneal transplant.                       He

asserted    that       the   defendant’s       actions    resulted     in   his   near

blindness.       Ferrington averred that he declined to file prison

grievance complaints because his blindness exempted him from the

procedures, the prison had not posted a grievance policy, and the

Louisiana Supreme Court had ruled the state grievance procedure

unconstitutional.



                                           2
          The    district   court       dismissed    Ferrington’s     complaint

without   prejudice      after     it    adopted    a   magistrate      judge’s

recommendation based on Ferrington’s failure to exhaust state

remedies pursuant to 42 U.S.C. § 1997e(a).

          The    PLRA     requires      a   prisoner    to    exhaust     “such

administrative remedies as are available” before he may file suit

under § 1983 objecting to state prison conditions.                    42 U.S.C.

§ 1997e(a); see Underwood v. Wilson, 151 F.3d 292, 293 (5th Cir.

1998).    A   prisoner    must    exhaust    the    administrative     remedies

“irrespective of the forms of relief sought and offered through

administrative avenues.”         Booth v. Churner, 532 U.S. 731, 741 n.6

(2001). This court reviews de novo a district court’s dismissal of

a prisoner’s complaint for failure to exhaust.            Powe v. Ennis, 177

F.3d 393, 394 (5th Cir. 1999).

          Relying on Pope, Ferrington contends that the Louisiana

Supreme Court held that prison grievance procedures adopted by the

LDOC are unconstitutional as applied to tort actions.                 Pope, 792

So.2d at 716-21.    He continues that, because the state legislature

has not amended the statutes, there is no authority under Louisiana

law for administrative remedies in prison.

          Ferrington is correct that the Louisiana Supreme Court

found the applicable statutes unconstitutional in part.                     The

authorization for prison administrative remedies is found in La.

Rev. Stat. §§ 15:1171-1179.        In Pope, the plaintiff contended that

these statutes     unconstitutionally       divested    the   state    district

                                        3
courts of their original jurisdiction in tort actions.          792 So.2d

at 717. The Louisiana Supreme Court agreed that, because § 15:1177

confines judicial review in state court to the administrative

record, permits review only of issues raised at the agency level,

and limits the grounds for reversal, the state district courts have

been deprived of original jurisdiction in violation of La. Const.

art. V, § 16(A).    Id. at 718-20; see § 15:1177(A)(5), (9).           The

court accordingly held the statutory scheme pertaining to prison

administrative procedures unconstitutional “to the extent that the

statutes are applied to tort actions.”           Pope, 792 So.2d at 721.

The Supreme Court noted that it did not find the addition of an

administrative remedy procedure problematic.           Id.

           Ferrington’s   argument       has   some   superficial   appeal;

indeed, following Pope, one of Louisiana’s appellate courts has

held that prisoners no longer need exhaust prison administrative

remedies before filing suit for tort recovery in state court.          See

Creppel v. Dixon Corr. Inst., 822 So.2d 760 (La. App. 1st Cir.

2002).   Nevertheless, Ferrington is proceeding in federal, not

state court, and his claim is procedurally governed by federal law.

Under the PLRA, all “available” remedies must now be exhausted,

regardless of the nature of the relief offered.          Porter v. Nussel,

534 U.S. 516, 524 (2002); see also Wright v. Hollingsworth, 260

F.3d 357, 358 (5th Cir. 2001).           It is not up to this court to

predict the ultimate interpretation of Pope as Ferrington asks us

to do.   It remains to be seen whether Pope will be held to declare

                                     4
the entire prison administrative grievance system which has been in

effect since 1985, unconstitutional. In Pope the Louisiana Supreme

Court only addressed the impact on the constitutional jurisdiction

of Louisiana state courts of that aspect of the grievance system

that purported to determine the evidentiary weight of the results

of the grievance proceedings and the nature of post-exhaustion

judicial proceedings.        The Supreme Court found that limiting the

district   court   to     deferential     judicial   review   of    the      prison

administrative decision violated the state district courts’ grant

of original jurisdiction in all civil actions contained in the

Louisiana Constitution.         LA. CONST. art. V, § 16.      This appears to

be a different issue from whether the mere existence of the

administrative grievance system is constitutional and whether the

legislature may require a prisoner’s exhaustion of administrative

remedies prior to filing suit in state court.

            But, while Pope or its progeny govern the effect of the

prison administrative system on a claim later filed in state court,

it has no impact on the necessity of exhaustion prior to the filing

of   a §   1983   claim    in   federal     court.   As   long     as    a   prison

administrative grievance system remains in force (as the state

assures us is the case), Ferrington must exhaust.                       Exhaustion

remains mandatory, “irrespective of the forms of relief sought and

offered through administrative remedies.”            Booth, 532 U.S. at 741

n.6; see also Richardson v. Spurlock, 260 F.3d 495, 499 (5th Cir.

2001) (affirming dismissal of a claim for failure to exhaust after

                                        5
the inmate “incorrectly filed an administrative appeal instead of

a disciplinary appeal”).

             Ferrington alleges two additional reasons why he should

not be required to exhaust administrative remedies: that he should

be   excused     from   the   exhaustion   requirement   because   of   his

blindness, and that there was no grievance procedure in place at

the Claiborne Parish Detention Center at the time of his injury.

Ferrington’s alleged blindness clearly did not prevent him from

filing this § 1983 action, from appealing a disciplinary hearing,

or from filing prison grievances after his transfer to another

facility.    Nothing has prevented him from exhausting his available

remedies.      Further, his quarrel with any details of the Claiborne

Parish Detention Center grievance procedure is irrelevant, inasmuch

as he never attempted to utilize the procedure and was well aware

of the general procedural requirements described in the inmate

handbook.1

             For the foregoing reasons, the judgment of the district

court is AFFIRMED.




      1
      There is also no merit in Ferrington’s complaint that the
district court did not conduct a de novo review of the magistrate
judge’s recommendation. Finally, to the extent Ferrington appears
to request appointment of counsel for his assistance, we deny the
motion; he has shown himself fully able to present his arguments in
a case that is neither legally nor factually complex. Ulmer v.
Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

                                      6